            Case 6:21-cv-00128-ADA Document 22 Filed 04/13/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


WSOU INVESTMENTS, LLC d/b/a BRAZOS
LICENSING AND DEVELOPMENT,

                Plaintiff,                                  Case No. 6:21-cv-00128-ADA
       v.
                                                            JURY TRIAL DEMANDED
CISCO SYSTEMS, INC.,

                Defendant.


   JOINT STIPULATION WITHDRAWING WSOU’S INDIRECT INFRINGEMENT
       CLAIMS AND DISMISSING THOSE CLAIMS WITHOUT PREJUDICE

       Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“WSOU”)

and Defendant Cisco Systems, Inc. (“Cisco”) by their respective undersigned counsel and pursuant

to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), jointly stipulate that WSOU’s claims for

indirect infringement are dismissed without prejudice to those claims being refiled after WSOU is

permitted to take discovery on its claims for indirect infringement, and on a date following such

discovery, no later than the Court shall set as the deadline to amend pleadings. This stipulation is

without prejudice to Cisco filing a motion to dismiss WSOU’s indirect infringement claims in the

event that WSOU amends its complaint to reallege indirect infringement at a later date.

Dated: April 13, 2021

Respectfully submitted,

 Max L. Tribble, Jr. with permission, by           Michael E. Jones
 Michael E. Jones_______________________           Michael E. Jones
 Max L. Tribble, Jr.                               SBN: 10929400
 Bar No. 2021395                                   POTTER MINTON
 Shawn Blackburn                                   110 North College, Suite 500
 Bar No. 24089989 (pro hac vice)                   Tyler, TX 75702
 Bryce Barcelo                                     mikejones@potterminton.com
       Case 6:21-cv-00128-ADA Document 22 Filed 04/13/21 Page 2 of 2




Bar No. 24092081(pro hac vice)                Telephone: (903) 597-8311
mtribble@susmangodfrey.com                    Facsimile: (903) 593-0846
sblackburn@susmangodfrey.com
bbarcelo@susmangodfrey.com                    Brian Rosenthal
SUSMAN GODFREY LLP                            Katherine Dominguez
1000 Louisiana St, Suite 5100                 Allen Kathir
Houston, TX 77002-5096                        Admitted pro hac vice
Tel: (713) 651-9366                           brosenthal@gibsondunn.com
                                              kdominguez@gibsondunn.com
Kalpana Srinivasan                            akathir@gibsondunn.com
Bar No. 237460 (pro hac vice)                 GIBSON, DUNN & CRUTCHER LLP
ksrinivasan@susmangodfrey.com                 200 Park Avenue
SUSMAN GODFREY LLP                            New York, NY 10166
1900 Avenue Of The Stars, Suite 1400          Tel: (212) 351-4000
Los Angeles, CA 90067-6029
Tel: (310) 789-3100                           Ryan Iwahashi
                                              Admitted pro hac vice
Danielle M. Nicholson                         riwahashi@gibsondunn.com
Bar No. 325392 (pro hac vice)                 GIBSON, DUNN & CRUTCHER LLP
dnicholson@susmangodfrey.com                  1881 Page Mill Road
SUSMAN GODFREY LLP                            Palo Alto, CA 94304
1201 Third Avenue, Suite 3800                 Tel: (650) 849-5367
Seattle, WA 98101
Tel: (206) 516-3880                           Kenneth G. Parker
                                              kparker@gibsondunn.com
Counsel for WSOU Investments, LLC d/b/a       GIBSON, DUNN AND CRUTCHER LLP
Brazos Licensing and Development              3161 Michelson Drive
                                              Irvine, CA 92612
                                              Tel: (949)-451-4336

                                              Counsel for Cisco Systems, Inc.




SO ORDERED:




                                                ________________________
                                                 ALAN D. ALBRIGHT
                                                 UNITED STATES DISTRICT JUDGE




                                          2
